Citation Nr: 1819918	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-24 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for low back disorder, to include lumbar discogenic disease.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD), and as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2009, the Veteran initially filed a claim of entitlement to service connection for depression, claimed as a nervous condition.  In May 2012, the Veteran filed a claim of entitlement to service connection for depression and anxiety, secondary to a service-connected condition, and a separate claim of entitlement to service connection for PTSD.  Based upon the evidence of record, the Board has consolidated these claims, and characterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and/or PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his psychiatric disorder, which he has described as depression, anxiety, and PTSD, is related to his combat experiences while serving in the Republic of Vietnam.  The Veteran was afforded examinations for PTSD in May 2012 and October 2013.  On both occasions, the VA examiners found that the Veteran's mental health symptoms do not meet the specific criteria for a diagnosis of PTSD.  Subsequent mental health examinations reflect a diagnosis of PTSD, along with other psychiatric diagnoses that include depression and anxiety.  Thus, the exact nature of the Veteran's current psychiatric diagnosis/diagnoses is unclear from the medical evidence.  Moreover, the evidence does not include a medical opinion regarding whether the Veteran's diagnosed psychiatric disorder(s) is related to his military service, to include his service in the Republic of Vietnam.  Thus, a remand is necessary to address both the nature and etiology of the Veteran's mental health condition, to include consideration of both direct and secondary service connection.

The Veteran is also seeking service connection for low back disorder, to include lumbar discogenic disease.  A July 2013 rating decision references a June 2013 VA examination report.  However, the Board is unable to locate it in the electronic claims file. A remand is required to associate the missing VA examination report with the electronic record.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to obtain any relevant private medical records identified by the Veteran and any relevant SSA disability records that are not in the claims file.  

2. Obtain any outstanding VA medical records and associate them with the claims file, to specifically include the June 28, 2013 VA spine examination report referenced in the July 2013 rating decision.

3. Thereafter, arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the nature and etiology of all psychiatric disorders that have been present since the Veteran filed his claim.  The Veteran's entire record (including this Remand) must be reviewed by the examiner in conjunction with the examination.  

Based on examination of the Veteran and review of his record, the examiner should identify (by diagnosis) all psychiatric disorders present since the Veteran filed his claim.  The examiner must then respond to the following:

(a) Provide an opinion as to whether there is a 50 percent or better probability that PTSD has been present at any time during the period of the claim due to an in-service stressor, to include fear of hostile military or terrorist activity.  The examiner should address in detail whether a confirmed in-service stressor supports a diagnosis of PTSD at any time during the period of the claim, whether the Veteran's symptoms relate to that in-service stressor, and whether the criteria for a diagnosis of PTSD are met.  

If a diagnosis of PTSD during the period of the claim is not warranted, the examiner should explain why the Veteran does not meet the criteria for the diagnosis.

(b) For each additional acquired psychiatric disorder present during the period of the claim, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is related to the Veteran's military service or was caused or aggravated by a service-connected disability.  If the disorder(s) is not related to service or a service-connected disability, please identify the more likely etiology for the diagnosed disorder.

In providing the requested opinion(s), the examiner must consider the Veteran's statements regarding the onset and progression of the disorder(s).

The examiner must consider and reconcile any conflicting medical evidence or opinions of record.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. Undertake any other appropriate development deemed necessary, including, if necessary, an updated VA examination of the spine.

5. After completion of the above, readjudicate the claims for a psychiatric disorder and a low back disorder.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran opportunity to respond, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




